Case 1:17-cr-00037-IMK-MJA Document 28 Filed 07/31/20 Page 1 of 6 PageID #: 130



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



 UNITED STATES OF AMERICA,

                          Plaintiff,

 v.                                                           CRIMINAL NO. 1:17CR37
                                                                  (Judge Keeley)

 TAYLOR MICHELLE SYSLO,

                          Defendant.

               MEMORANDUM OPINION AND ORDER DENYING MOTION
       FOR HOME CONFINEMENT UNDER SECTION 3624(c)(2) [DKT. NO. 25]

                                       I. Background

         On   July    17,     2017,    the   defendant,   Taylor       Michelle   Syslo

 (“Syslo”), pleaded guilty to one count of Distribution of Fentanyl,

 in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Dkt. No.

 14). On December 12, 2017, the Court sentenced Syslo to 180 months

 of incarceration, 3 years of supervised release, and restitution in

 the    amount       of    $1,728.44    (Dkt.   No.    22).    Syslo    is   currently

 incarcerated at the Federal Prison Camp in Alderson, West Virginia

 (“FPC Alderson”), with an anticipated release date of August 20,

 2029.

         On June 16, 2020, Syslo filed the pending pro se Motion for

 Home Confinement under Section 3624(c)(2) (Dkt. No. 25), apparently

 because of the COVID-19 pandemic.1 Her motion recognizes that the


         1
        On July 27, 2020, Syslo filed a pro se motion to appoint
 counsel related to her request to be released on home
 confinement, which the Court has construed as a motion to appoint
Case 1:17-cr-00037-IMK-MJA Document 28 Filed 07/31/20 Page 2 of 6 PageID #: 131



 USA v. SYSLO                                                     1:17CR37

           MEMORANDUM OPINION AND ORDER DENYING MOTION
    FOR HOME CONFINEMENT UNDER SECTION 3624(c)(2) [DKT. NO. 25]

 ultimate decision regarding home confinement lies with the Bureau

 of Prisons (“BOP”), pursuant to the CARES Act, which allows the BOP

 to lengthen the amount of time that a person may be on home

 confinement from its previous maximum of the shorter of ten percent

 of a term of imprisonment or six months. Id. Nevertheless, Syslo

 asserts that she is a good candidate for home confinement because

 she has had a record of good conduct for almost two years, has no

 sexual offenses of record, has generated a re-entry plan for

 transitioning back to society, and has quarantined for fourteen

 days.       Id.   Syslo   also   asserts       that,   while   incarcerated,   she

 maintained full employment in the kitchen before transferring to

 another position, has paid her fines and restitution, and completed

 numerous programs and classes. Id. Finally, citing United States v.

 Ceballos, 671 F.3d 852, 856 (9th Cir. 2011),2 Syslo argues—in

 error—that the Court may make an order “anytime” and that the BOP



 counsel for compassionate release. This motion is addressed in a
 separate order.
         2
        Contrary to Syslo’s characterization, the United States
 Court of Appeals for the Ninth Circuit found that it lacked
 jurisdiction to review a recommendation to the Bureau of Prisons
 and noted that its holding did not deprive district courts of the
 authority to “make (or not make) non-binding recommendations to
 the Bureau of Prisons at any time - including but not limited to
 - during the sentencing colloquy.” Ceballos, 671 F.3d 852, 856 n.
 2.

                                            2
Case 1:17-cr-00037-IMK-MJA Document 28 Filed 07/31/20 Page 3 of 6 PageID #: 132



 USA v. SYSLO                                               1:17CR37

           MEMORANDUM OPINION AND ORDER DENYING MOTION
    FOR HOME CONFINEMENT UNDER SECTION 3624(c)(2) [DKT. NO. 25]

 is required by statute to consider such orders. The government has

 not responded    to Syslo’s motion.

                              II. Discussion

      Title 18 U.S.C. § 3624(c)(1), or the Second Chance Act

 (“SCA”), provides:

      The Director of the Bureau of Prisons shall, to the
      extent practicable, ensure that a prisoner serving a term
      of imprisonment spends a portion of the final months of
      that term (not to exceed 12 months), under conditions
      that will afford that prisoner a reasonable opportunity
      to adjust to and prepare for the reentry of that prisoner
      into the community.

 The Director of the BOP also has the authority to “place a prisoner

 in home confinement for the shorter of 10 percent of the term of

 imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2).

 The SCA does not create “an enforceable entitlement” to any

 particular form of pre-release custody, but rather provides “merely

 an authorization . . . for non-prison confinement.” Prows v. Fed.

 Bureau of Prisons, 981 F.2d 466, 468-70 (10th Cir. 1992).

      To make determinations regarding pre-release custody, the BOP

 considers, among other factors, “any statement by the court that

 imposed the sentence [] concerning the purposes for which the

 sentence to imprisonment was determined to be warranted; or []

 recommending    any   type   of   penal   or   correctional   facility    as



                                      3
Case 1:17-cr-00037-IMK-MJA Document 28 Filed 07/31/20 Page 4 of 6 PageID #: 133



 USA v. SYSLO                                                  1:17CR37

           MEMORANDUM OPINION AND ORDER DENYING MOTION
    FOR HOME CONFINEMENT UNDER SECTION 3624(c)(2) [DKT. NO. 25]

 appropriate.” 18 U.S.C. § 3621(b)(4). A sentencing court may

 recommend that an offender be placed in a particular facility or

 program, but the BOP retains the ultimate authority to make

 placement decisions. Tapia v. United States, 564 U.S. 319, 331

 (2011) (citing 18 U.S.C. § 3582(a)); United States v. Williams, CR

 JKB-15-0646,    2020   WL   1506222,    at   *1   (D.   Md.   Mar.   30,   2020)

 (emphasizing that “it is inherently the authority of the Bureau of

 Prisons to transfer an inmate to home confinement, pursuant to 18

 U.S.C. § 3624(c)”).

      Courts are split regarding whether a sentencing court may make

 such a recommendation after the sentence has been imposed. See

 generally United States v. Reavis, No. 15–CR–3, 2018 WL 2376511, at

 *1-2 (E.D. Wis. May 23, 2018) (collecting cases); United States v.

 Doshi, No. 13-cr-20349, 2020 WL 1527186, at *1 (E.D. Mich. Mar. 31,

 2020) (supplementing recommendation made at time of sentencing “in

 light of the interplay of changing circumstances and factors [due

 to COVID-19] and factors considered at sentencing”).

      Although the Court recognizes that Syslo’s argument raises

 concerns   regarding    potential      exposure    to   COVID-19,    and   even

 assuming it has authority to make a post-sentencing recommendation

 to the BOP, the Court declines to do so. As other courts have



                                        4
Case 1:17-cr-00037-IMK-MJA Document 28 Filed 07/31/20 Page 5 of 6 PageID #: 134



 USA v. SYSLO                                                 1:17CR37

           MEMORANDUM OPINION AND ORDER DENYING MOTION
    FOR HOME CONFINEMENT UNDER SECTION 3624(c)(2) [DKT. NO. 25]

 observed, the BOP is best positioned to make pre-release custody

 determinations because it is “familiar with the offender and [her]

 adjustment in prison, [her] current treatment needs, the available

 resources, and the other relevant considerations.” United States v.

 Ross, No. 95-CR-114, 2018 WL 2376510, at *2 (E.D. Wis. May 24,

 2018). The sentencing court, conversely, operates “only on a case-

 by-case basis, based on dated information, and lacking the BOP’s

 expertise   in   such   matters.”    Id.   Therefore,    a    court     in   its

 discretion may deny an inmate’s request for a recommendation of

 pre-release custody, choosing instead to defer to the experience of

 the BOP. Accord United States v. Baker, No. 4:08-CR-67(7), 2016 WL

 11265415, at *2 (E.D. Tex. Jan. 6, 2016); United States v. Bishop,

 No. CR 07-00516 JMS (06), 2015 WL 13235851, at *3 (D. Haw. Oct. 2,

 2015); United States v. Landers, No. 6:09–cr–0893–10–JMC, 2013 WL

 5530271, at *2 (D.S.C. Oct. 7, 2013).

                              III. Conclusion

      While Syslo is to be commended for making good use of her time

 at FPC Alderson, the BOP remains better positioned to determine the

 availability of its own resources and whether Syslo’s conduct

 during approximately thirty-one months of incarceration warrants

 placement on home confinement. Notably, Syslo has more than nine



                                      5
Case 1:17-cr-00037-IMK-MJA Document 28 Filed 07/31/20 Page 6 of 6 PageID #: 135



 USA v. SYSLO                                               1:17CR37

           MEMORANDUM OPINION AND ORDER DENYING MOTION
    FOR HOME CONFINEMENT UNDER SECTION 3624(c)(2) [DKT. NO. 25]

 years remaining on her term of imprisonment and is far outside the

 bounds for home confinement Congress considered when it enacted the

 Second Chance Act. In light of that, and relying on the case law

 discussed, the Court exercises its discretion in favor of deferring

 to the expertise of the BOP and declines to recommend Syslo’s pre-

 release custody. The Court, therefore, DENIES Syslo’s Motion for

 Home Confinement Under Section 3624(c)(2) (Dkt. No. 25).

      It is so ORDERED.

      The Court DIRECTS the Clerk to transmit copies of this Order

 to counsel of record by electronic means and to the pro se

 defendant, certified mail and return receipt requested.

 DATED: July 31, 2020.

                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                      6
